Citation Nr: 1633595	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 2002 to October 2010, with additional periods of Reserve or National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's March 2012 substantive appeal requested an in-person BVA hearing at a local VA office, but later he agreed to change to a videoconference hearing.  He was scheduled for a videoconference hearing before a representative of the Board in April 2013.  He failed to attend the hearing and has not requested that the hearing be rescheduled or otherwise indicated why he was unable to attend.  As such, the Board considers the hearing request withdrawn.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

The Veteran contends that his current tinnitus disability was incurred during service.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of tinnitus.  Indeed, in September 2003 and June 2005 post-deployment health assessments, the Veteran denied ringing in the ears either during deployment or currently.  In an October 2006 Report of Medical History, the Veteran denied a history of ear trouble.  

The Veteran's August 2011 claim indicated that the onset of his tinnitus was in 2009.

The Veteran was afforded a VA hearing loss and tinnitus examination in September 2011.  Audiological testing revealed hearing acuity that was not considered a hearing loss disability for VA compensation benefits purposes.  The examiner noted that during service the Veteran worked in aircraft fire rescue and was exposed to noise from all kinds of jet aircrafts on the flight deck.  After service, the Veteran had worked in production and loading.  He denied any recreational noise exposure.  The Veteran reported constant tinnitus that began about two years previously.  The examiner concluded that it was less likely than not that the tinnitus was caused by or a result of military noise exposure.  The rationale was that the Veteran had completely normal hearing sensitivity.  There was a high correlation between hearing loss tinnitus and noise exposure.  The presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure would be a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from the service strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.  Since the Veteran's hearing was normal at separation from the service it was less likely as not the reported tinnitus was from military noise exposure.

The Veteran's November 2011 notice of disagreement indicated that he "worked on the aircraft deck and was exposed to aircraft noise on a regular basis."  He did not report a time of onset of the current tinnitus.  The Veteran's March 2012 substantive appeal described a "constant tone" in his ears that never went away.  

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma and several reports of a continuity of symptomatology from 2009 while in service.  As such, the Board concludes that entitlement to service connection is warranted. 

In reaching that conclusion, the Board acknowledges that the September 2011 VA examiner did not find a link between the Veteran's tinnitus and service.  That finding, however, was based on the Veteran's normal hearing acuity and did not account for the above Court finding that tinnitus may be presumed where there was in-service acoustic trauma and a continuity of symptomatology.  

Lastly, we note the following.  Tinnitus is considered a chronic disease and is subject to the one year presumption.  His claim was received within one year of separation.  If we had rejected the assertion of direct service connection, we would have granted on a presumptive basis.



ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


